 

 

Exhibit 10.15

 

Name: ____________________________

 

 

 

 

No. of Restricted Shares: _________

 

TWO RIVER BANCORP

RESTRICTED STOCK AGREEMENT

 

This RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of the ____ day of
___________, ____ (the “Award Date”) between Two River Bancorp, a New Jersey
corporation (the “Company”) and _______________________ (the “Participant”).
Capitalized terms used in this Agreement but not defined upon their first usage
shall have the meanings ascribed to them in the Company’s 2007 Equity Incentive
Plan, as it may be amended from time to time (the “Plan”).

 

1.     Grant of Restricted Stock. The Company hereby grants to the Participant
_________________ restricted shares of the Company’s common stock (the
“Restricted Stock”), pursuant to the Plan, subject to the terms and conditions
of the Plan, this Agreement, and the Custody Agreement (the “Custody Agreement”)
as in effect from time to time by and among the Company, the Participant, and
the person or entity designated by the Board of Directors of the Company to
serve as custodian thereunder (the “Custodian”).

 

2.     Incorporation by Reference of the Plan. The Plan is hereby incorporated
by reference into this Agreement. The Participant hereby acknowledges receipt of
a copy of the Plan and represents and warrants to the Company that the
Participant has read and understands the terms and conditions of the Plan. The
execution of this Agreement by the Participant constitutes the Participant’s
acceptance of, and agreement to, the terms and conditions of the Plan and this
Agreement.

 

3.     Vesting of Restricted Stock. Unless the Committee provides for earlier
vesting, and except as otherwise provided in Sections 4(a) and 10, the
Restricted Stock shall vest in accordance with the following schedule:

 

Vesting Date

Number of shares of Restricted Stock

vesting on Vesting Date

                   

  

 
 

--------------------------------------------------------------------------------

 

 

4.     Forfeiture Provisions.

 

(a)     Termination of Employment Upon Death or Disability. Upon termination of
the Participant’s employment with the Company or its subsidiaries or affiliates
by reason of death or disability (as determined by the Committee), unvested
shares of Restricted Stock shall become fully vested.

 

(b)     Termination of Employment For Other Reasons. Upon termination of the
Participant’s employment with the Company or its subsidiaries or affiliates for
any reason other than death or disability, all unvested shares of Restricted
Stock will be forfeited to and reacquired by the Company at no cost to the
Company, automatically, immediately, and without further action on the part of
the Participant.

 

5.     Rights as a Shareholder. The Participant shall have all of the rights of
a shareholder of the Company, including the right to vote the Restricted Stock
and the right to receive cash dividends thereon; provided, however, that
distributions with respect to the Restricted Stock which are either in full or
partial liquidation of the Company or as the result of a merger or any other
corporate reorganization shall not be distributed unless, and until such time
as, the Restricted Stock as to which such distribution applies has vested.

 

6.     Certificates. The Participant acknowledges that certificates representing
the Restricted Stock, registered in the Participant’s name, shall be issued and
delivered to the Custodian and held by the Custodian in custody pursuant to the
Custody Agreement and shall not be delivered to the Participant until such
Restricted Stock has vested in accordance with Section 3. Each certificate shall
bear a legend evidencing the nature of the Restricted Stock. On the Award Date
and upon request of the Company, the Participant shall deliver to the Company a
stock power, endorsed in blank, relating to the Restricted Stock then subject to
the restrictions. Within 30 days of the date such Restricted Stock has vested in
accordance with Section 3, and upon satisfaction of all other terms and
conditions set forth in this Agreement, the Company shall cause a new
certificate or certificates to be issued without legend in the name of the
Participant for the shares that have vested. Notwithstanding the forgoing, the
Restricted Stock may be evidenced by uncertificated shares or otherwise in book
entry form in which case the Participant shall receive a statement of holdings
evidencing ownership of the Restricted Stock. In addition, notwithstanding any
other provisions of this Agreement, the issuance or delivery of any shares of
stock (whether subject to restrictions or unrestricted) may be postponed for
such period as may be required to comply with applicable requirements of any
national securities exchange or any requirements under any law or regulation
applicable to the issuance or delivery of such shares. The Company shall not be
obligated to issue or deliver any shares of its common stock if the issuance or
delivery thereof shall constitute a violation of any provision of any law or of
any regulation of any governmental authority or any national securities
exchange.

  

 
2

--------------------------------------------------------------------------------

 

 

7.     Limits on Transferability. During the period of time that any shares of
Restricted Stock are unvested, such unvested shares shall not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, other than by will
or the laws of descent and distribution, or to a beneficiary upon the death of
the Participant, or as otherwise specifically permitted by the Committee.

 

8.     Tax Withholding Obligations. In order to satisfy any withholding or
similar tax requirements relating to the Restricted Stock, the Company has the
right to deduct or withhold from any payroll or other payment to a Participant,
or require the Participant to remit to the Company, an appropriate payment or
other provision, which may include the withholding of Restricted Stock.

 

9.     Status of Common Stock. The Participant agrees that the Restricted Stock
will not be sold or otherwise disposed of in any manner that would constitute a
violation of any applicable federal or state securities laws. The Participant
also agrees (i) that the certificates representing the Restricted Stock may bear
such legend or legends as the Company deems appropriate in order to assure
compliance with applicable securities laws, (ii) that the Company may refuse to
register the transfer of the Restricted Stock on the stock transfer records of
the Company if such proposed transfer would, in the opinion of counsel
satisfactory to the Company, constitute a violation of any applicable securities
law and (iii) that the Company may give related instructions to its transfer
agent, if any, to stop registration of the transfer of the Restricted Stock.

 

10.     Change in Control. Upon a Change in Control, all non-forfeited unvested
shares of Restricted Stock shall become fully vested, subject to compliance with
legal and other requirements.

 

11.     Trading Black Out Policies. The Participant agrees to abide by all
trading restriction and “black out” policies established from time to time by
the Company.

 

12.     No Employment Rights. Nothing in this Agreement will confer upon the
Participant any right to continued employment with the Company or its
subsidiaries or affiliates or affect the right of the Company to terminate the
employment of the Participant at any time for any reason.

 

13.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without giving effect to
principles of conflicts of law, and applicable provisions of federal law.

  

 
3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
and year first above written. 

 

 

 

TWO RIVER BANCORP

 

 

   

 

 

 

By: _____________________                                          

 

President and Chief Executive Officer

       

 

PARTICIPANT:

               

 

 

4